                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAIRAY TAQWAIN MORRIS,                              Case No. 19-cv-02620-HSG
                                   8                    Plaintiff,                           ORDER DISMISSING CERTAIN
                                                                                             DEFENDANTS WITH PREJUDICE
                                   9              v.

                                  10     STATE OF CALIFORNIA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed this pro se civil rights

                                  14   action pursuant to 42 U.S.C. § 1983. On November 26, 2019, the Court screened the complaint

                                  15   and found that the complaint’s allegation that Defendants Warden Robertson in his official

                                  16   capacity, CDCR Secretary Diaz in his official capacity, the state of California, the CDCR, and the

                                  17   CCHCS acted with deliberate indifference in refusing to provide reasonable accommodations for

                                  18   plaintiff as a disabled person stated a cognizable claim for a violation of plaintiff’s rights under the

                                  19   ADA. Dkt. No. 16. The Court dismissed with prejudice certain claims, and dismissed with leave

                                  20   to amend the Eighth Amendment claim against Dr. Risenhoover, Dr. Adams, and RN Waddell

                                  21   regarding the medical treatment provided for plaintiff’s toes and right knee. Id. Plaintiff was

                                  22   instructed that if he wished to amend this claim, he must file an amended complaint by December

                                  23   24, 2019. Plaintiff was further instructed that failure to file an amended complaint by December

                                  24   24, 2019 would result in the initial complaint remaining the operative complaint; this action

                                  25   proceeding solely on the ADA claim found cognizable; and defendants Dr. Risenhoover, Dr.

                                  26   Adams, and RN Waddell being dismissed from this action. Plaintiff has not filed an amended

                                  27   complaint and the deadline to do so has passed. The initial complaint remains the operative

                                  28   complaint, and this action will proceed solely on the cognizable ADA claim. Defendants Dr.
                                   1   Risenhoover, Dr. Adams, and RN Waddell are DISMISSED from this action with prejudice.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 1/13/2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
